 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD275Bridgeport Rolling Mills Company and Local 376,International Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica (UAW). Case 39-CA-3563March 31, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTUpon a charge filed by the Union July 15, 1987,1and an amended charge filed August 28, the Gen-eral Counsel of the National Labor RelationsBoard issued a complaint against Bridgeport Roll-ing Mills Company, the Respondent, alleging thatit has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act. Although properlyserved copies of the charge and complaint, the Re-spondent has failed to file an answer.On November 23, the General Counsel filed aMotion for Summary Judgment. On November 25,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Respondentfiled no response. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board." According to uncon-troverted statements and supporting exhibits in theGeneral Counsel's Motion for Summary Judgment,the original and amended charges were served bycertified mail on the Respondent at its last knownbusiness address in Stratford, Connecticut. A copyof the complaint sent by certified mail on Septem-ber 23 to this same address was returned with theU.S. Postal Service notation that it was "un-claimed." The complaint was re-served by regularmail at the Stratford address on October 16. Onthis same date a letter advising the Respondent ofthe requirements of Section 102.20 of the Board'sRules and Regulations with respect to the filing ofan answer to the complaint was served by certifiedAll dates are in 1987 unless otherwise indicatedand regular mail at the Stratford address. All docu-ments mailed on October 16 were returned withthe notation, "Return to Sender, Moved Left NoAddress." Thereafter, based on information re-ceived from a former employee of the Respondent,the complaint was served by certified mail on theRespondent on October 29 at its post office box ad-dress in Bridgeport, Connecticut. Copies of the af-fidavit of service and receipt card were attached asexhibits to the General Counsel's motion. Further,Counsel for the General Counsel notified the Re-spondent, by letter dated November 5 and sent bycertified and regular mail to the Respondent at itspost office box in Bridgeport, that a Motion forSummary Judgment would be filed unless ananswer was received by the close of business onNovember 13. Copies of the letter and certifiedmail receipt card were attached as exhibits to theGeneral Counsel's motion. To date, the Respond-ent has not filed an answer to the complaint or arequest for an extension of time to file an answer.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a Delaware corporation, hasbeen engaged in the manufacture and nonretail saleand distribution of strips and rolls of copper andcopper alloys at its facility in Stratford, Connecti-cut, where it annually sold and shipped products,goods, and materials valued in excess of $50,000 di-rectly to points outside the State of Connecticut.The Respondent annually purchased and receivedat its facility products, goods, and materials valuedin excess of $50,000 directly from points outsidethe State of Connecticut. We find that the Re-spondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees ofthe Respondent, excluding foremen, assistantforemen, office workers, salaried employees,and guards, professional employees and super-visors as defined in the Act.288 NLRB NO. 34 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAt all times material herein the Union has beenthe designated exclusive collective-bargaining rep-resentative of the employees in the unit describedabove for the purposes of collective bargainingwith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment. The most recent collective-bargainingagreement between the Union and the Respondentwas effective by its terms from May 5, 1987,through January 31, 1988.About June 19, the Respondent failed to contin-ue in full force and effect all the terms and condi-tions of the agreement described above by failingto pay employees their contractual vacation bene-fits and by failing to offer laid-off employees ex-tended coverage under the contractual group hos-pital-medical insurance plan. The terms and condi-tions of the agreement that the Respondent failedto continue in full force and effect are terms andconditions of employment of employees in the unitand are mandatory subjects of bargaining. The Re-spondent engaged in the acts and conduct de-scribed above without prior notice to and withoutthe consent of the Union, and without having af-forded the Union an opportunity to negotiate andbargain as the exclusive representative of the Re-spondent's employees with respect to such acts andconduct.About June 19, the Respondent closed its facilityand laid off all unit employees. About June 19 theUnion requested the Respondent to bargain overthe effects of the closing, but since this time theRespondent has refused such request.We fmd that by the above-mentioned conductthe Respondent has refused to bargain collectivelywith the Union in derogation of its bargaining obli-gation under Section 8(d) of the Act, and hasthereby engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy unilaterally failing to pay employees contrac-tual vacation benefits and to offer laid-off employ-ees extended coverage under their contractualgroup hospital-medical insurance coverage, and byfailing and refusing to bargain with the Union asthe exclusive bargaining representative of its em-ployees in the aforesaid appropriate unit with re-spect to the effects of the closing of its facility, theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.2Inasmuch as the Respondent has closed its Strat-ford facility, we shall order the Respondent to mailsigned copies of the notice to the Union and to allits bargaining unit employees employed on June 19.Benchmark Industries, 269 NLRB 1096, 1099(1984).We shall order the Respondent to make wholeany unit employees in the manner set forth in OgleProtection Service, 183 NLRB 682 (1980), for thecontractually required vacation payments that itfailed to make on and after June 19, 1987. In addi-tion, we shall order the Respondent to make unitemployees whole for any losses suffered as a resultof the Respondent's unlawful failure to provide thecontractually required extended group hospital-medical insurance coverage on and after June 19.This shall include reimbursing employees for anypremiums they may have paid to third-party insur-ance companies to continue such insurance cover-age in the absence of the Respondent's requiredpayments, and for any bills they have paid directlyto health care providers that the contractual poli-cies would have covered. Kraft Plumbing & Heat-ing, 252 NLRB 891 (1980), enfd. 661 F.2d 940 (9thCir. 1981).As a result of the Respondent's unlawful failureto bargain about the effects of closing its Stratfordfacility, the laid-off employees have been denied anopportunity to bargain through their collective-bar-gaining representative at a time when the Respond-ent might still have been in need of their servicesand a measure of balanced bargaining power exist-ed Meaningful bargaining cannot be assured untilsome measure of economic strength is restored tothe Union. A bargaining order alone, therefore,cannot serve as an adequate remedy for the unfairlabor practice committed.Accordingly, we deem it necessary to requirethe Respondent to bargain with the Union concern-ing the effects on its employees of the closing of itsStratford facility, and we shall accompany ourOrder with a limited backpay requirement designedboth to make whole the employees for losses suf-fered as a result of the violation and to re-create insome practicable manner a situation in which theparties' bargaining position is not entirely devoid ofeconomic consequences for the Respondent. Weshall do so in this gase by requiring the Respondentto pay backpay to its employees in a manner simi-2 The General Counsel has requested in the complaint that the Orderinclude a visrtatonal clause We find no need for such a remedial provi-sion in the circumstances of this case. See Cherokee Marine Terminal, 287NLRB 1080 (1988) BRIDGEPORT ROLLING MILLS CO.277lar to that required in 'Transrrzarine NavigationCorp., 170 NLRB 389 (1968). Thus, the Respondentshall pay employees backpay at the rate of theirnormal wages when last in the Respondent'semploy from 5 days after the date of this Decisionand Order until the occurrence of the earliest ofthe following conditions: ( 1 ) the date the Respond-ent bargains to agreement with the Union on thosesubjects pertaining to the effects on its employeesof the closing .of its operations; (2) a bona fide im-passe in bargaining; (3) the failure of the Union, torequest bargaining within :5 days of this Decisionand Order, or to commence negotiations within 5days of the Respondent's notice of its desire to bar-gain with the Union; or (4) the subsequent failureof the Union to bargain in good faith, but in noevent shall the sum paid to any of these employeesexceed the amount the employee would haveearned as wages from June 19, 1987, the date onwhich the Respondent ceased its operations, to thetime the employee secured equivalent employmentelsewhere, or the date on which the Respondentshall have offered to bargain, whichever occurssooner; provided, however, that in no event shallthis sum be less than these employees would haveearned for a 2-week period at the rate of theirnormal wages when last in the Respondent'semploy.All remedial reimbursement payments to employ-ees shall be made with interest as prescribed inNew Horizons for the Retarded.3ORDERThe National Labor Relations Board orders thatthe Respondent, Bridgeport Rolling Mills Compa-ny, Stratford and Bridgeport, Connecticut, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a)Refusing to provide vacation pay and grouphospital-medical insurance coverage for unit em-ployees as provided for in the May 5, 1987,through January 31, 1988 collective-bargainingagreement with Local 376, UAW.(b)Refusing to bargain with the Union with re-spect to the effects on the unit employees of theRespondent's decision to close its Stratford facility.(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.3 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. • 6621. Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U S.0 • 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977)2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole all employees, with interest, forany losses attributable to the Respondent's failureto provide vacation pay and group hospital-medicalinsurance coverage as provided for in the collec-tive-bargaining agreement.(b)On request, bargain collectively with theUnion concerning the effects on unit employees ofthe decision to close its Stratford facility.(c)Pay the laid-off unit employees their normalwages for the period set forth in the remedy sec-tion of this Decision and Order.(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.'(e) Mail an exact copy of the attached noticemarked "Appendix" to the Union and to all em-ployees who were employed in the unit at theStratford, Connecticut facility on June 19.4 Copiesof the notice, on forms provided by the officer incharge for Subregion 39, after being signed by theRespondent's authorized representative, shall bemailed immediately upon receipt, as directedabove.(f) Notify the officer in charge in writing within20 days from the date of this Order what steps theRespondent has taken to comply.4 If this Order is enforced by a. judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cease to provide vacation pay andgroup hospital-medical insurance coverage for unitemployees as provided for in the May 5, 1987,through January 31, 1988 collective-bargainingagreement with Local 376, UAWWE WILL NOT refuse to bargain with the Unionwith respect to the effects on our unit employees of 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDour decision to close our Stratford, Connecticut fa-cility.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole all employees, with inter-est, for any losses attributable to our failure to pro-vide vacation pay and group hospital-medical in-surance coverage as provided for in the collective-bargaining agreement.WE WILL, on request, bargain with the Unionwith respect to the effects on our unit employees ofour decision to close our Stratford, Connecticut fa-cility.WE WILL pay the employees who were em-ployed by us their normal wages, plus interest, fora period specified by the National Labor RelationsBoard.BRIDGEPORT ROLLING MILLS COM-PANY